IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-47,314-02


EX PARTE RYAN HEATH DICKSON




ON APPLICATION FOR WRIT OF HABEAS CORPUS
IN CAUSE NO. 38,006 FROM THE

47TH DISTRICT COURT OF POTTER COUNTY



Per Curiam.
ORDER


	This is an application for writ of habeas corpus filed pursuant to Texas Code of
Criminal Procedure, Article 11.071.
	Applicant was convicted of capital murder on September 18, 2002.  On direct appeal
this Court affirmed the conviction and sentence.  Dickson v. State, No. AP-74,533 (Tex. Crim.
App. October 13, 2004).  This application was timely filed on June 23, 2004.
	However, he was convicted and sentenced to death in two capital murder cases.  On
April 26, 2007, applicant was executed pursuant to the judgment and sentence in cause number
38,005 from the 47th District Court of Potter County.  This application is now moot and is
dismissed.
	IT IS SO ORDERED THIS THE 23RD DAY OF MAY, 2007.
Do Not Publish